THE COURT.
This action was brought to declare an escheat of real property held by aliens ineligible for American citizenship. Subsequent to the noticing of the appeal, the Supreme Court of the United States decided the case of Oyama v. State of California, 832 U.S. 633 [68 S.Ct. 269, 92 L.Ed. -], and the parties hereto, conceding that the Oyama decision is° controlling of the issues presented here, have filed a stipulation for reversal of the judgment.
Judgment is therefore reversed, each side to bear its own costs on appeal, and remittitur to issue forthwith.